DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 7/8/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-25 are currently pending.
4.	Claims 1, 5, 13 and 17 are amended. Claims 2-4, 6-12, 14-16 and 18-25 are previously presented.

Response to Arguments
                                            Response: 35 U.S.C.  § 103
5.    Applicants argue:
“To establish a prima facie case of obviousness, the cited prior art references must teach or suggest all of the claim elements. In addition, there must be some apparent reason, either in the references or in the knowledge of one skilled in the art, to modify the reference or to combine the elements of multiple references with a reasonable expectation of success.” (Remarks: page 10)

6.    Examiner Response:
The examiner respectfully disagrees.  As stated in the Non-Final office dated 4/8/21, the Stonner et al. reference has a monitoring system to measure the deformation of an object in fluid tunnels as well as force and moments that act on the object, see Col. 13 lines 13-27, “Referring briefly to FIG. 3, shown is a, etc.”.  The Ros et al. reference analyzes how birds coordinate aerodynamic force production relative to the changes in their body orientation during turns while st paragraph, “To test this hypothesis, etc.”.  Both references teach analyzing aerodynamic forces.  It would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. of having a monitoring system to test articles in fluid tunnels by incorporating calculating the average of the aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin.  This demonstrates that a prima facic case of obviousness has been established between the Stonner et al. and Ross et al. references.

7.    Applicants argue:
“Hence, Stonner does not disclose at least the following features of Claim 1 of the present patent application:
i) determining the aerodynamic resistance of an object or a person having its own movement and located outside a wind tunnel;
ii) a digital simulation of the movement of solids described by clouds of dots corresponding to the object or person in a fluid, for each moment between the moments tinit and tfin” (Remarks: page 10)

8.    Examiner Response:
The examiner notes that the Stonner et al. reference teaches “determining the aerodynamic resistance of an object or a person having its own movement”, see the Abstract, Col. 3 lines 17-30, “The above-noted needs associated with, etc.”, Col. 7lines 34-37, “For example, the wind tunnel 136, etc.” of the Stonner et al. reference.
init and tfin”, the Stoner et al. reference teaches reconstructing a point cloud in order to generate a digital model of the test article. The test is moved to a desired attitude to be scanned in a wind-off mode and then moved back to its current attitude to be scanned in a wind-on mode.  This demonstrates that there is a digital simulation of the movement of the solids described by the clouds of dots that correspond to the object, see the Stonner et al. reference Col. 18 line 49 – Col. 19 lines 1-42, “Referring to Fig. 13, the monitoring, etc.”, Figs. 13 and 14.
Further, the Applicant’s arguments on page 12 with respect to the limitation of claim 1 that states “determining the aerodynamic resistance of an object or a person having its own movement and located outside a wind tunnel” have been considered but are moot because the
arguments do not apply to the current rejection.

9.    Examiner Response:
The Applicant’s arguments on page 12 with respect to the limitation of claim 1 that states “said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D” have been considered but are moot because the arguments do not apply to the current rejection.

10.    Applicants argue:
“Ros fails to teach or render obvious the missing limitations. Even if Ros can be
considered to disclose a calculation of the average aerodynamic resistance forces, said average being calculated over successive downstrokes, Ros does not disclose notably:

simulation of the movement of the solids (point iv) above)
(point iv) a calculation of the average aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin from said digital simulation of the movement of the solids.” (Remarks: page 13)

11.    Examiner Response:
The examiner respectfully disagrees.  In the Ros et al. reference, high-speed videography was used to obtain 3D positions of body markers of pigeons performing low speed 90 degree level turns within a netted square-corner corridor.  Net aerodynamic force averaged over the downstrokes was maintained in a fixed direction relative to the body throughout the turn of the pigeon.  This demonstrates that the average aerodynamic resistance forces exerted on the object was calculated between the moments tinit and tfin from said digital simulation of the movement of the solids, see  the Abstract and Pg. 19991, left col, 1st paragraph, “To test this hypothesis, etc.” of the Ros et al. reference.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the first two lines of claims 1 and 13, the Examiner has not seen any written description of determining aerodynamic resistance of an object or person having its own movement and located outside a wind tunnel.  On Pg. 10 lines 21-27, which was mentioned by the applicant in their remarks and Pg. 10 line 29 – Pg. 11 lines 1-2 of the specification, it states 
“The system making it possible to simulate the displacement of the moving solid in a fluid and to measure the forces exerted on the cyclist implements traditional digital fluid mechanics methods in order to simulate the displacement of the studied solid in a fluid (air in the case of the cyclist). This simulation is in particular configured by the direction and displacement speed of the fluid relative to the solid, represented by the vector D. It makes it possible in fine to calculate the average F(D) of the aerodynamic resistance forces exerted on the solid throughout the entire movement sequence recorded by the sensors.
Inasmuch as one seeks to study the aerodynamics under real conditions (for example those of outdoor cycling practice), it is important to account for the fact that the relative speed of the solid with respect to the fluid may change over time. To that end, the method according to the invention proposes to model the different variables of the movement by probability laws making it possible to describe a given environment (for example, a particular cycling journey)”. 

Within the specification, it does not state that the measurements are being performed outside of a wind tunnel.  The language of the specification, states that the present invention seeks to study the aerodynamics under real conditions, where a simulation is conducted using vector D that represents certain parameters, such as wind speed and movement. There’s no mentioning of determining aerodynamic resistance of an object or person having its own movement and located outside a wind tunnel.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 12-13, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18) in view of online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al. in further view of online reference Reference values and improvement of aerodynamic drag in professional cyclists, written by Garcia-Lopez et al. in further view of Mertol et al. (U.S. PGpub 2010/0001131).

With respect to claim 1, Stonner et al. discloses “ A method for determining the aerodynamic resistance of an object or a person having its own movement” as [Stonner et al. (Abstract, Col. 3 lines 17-30, “The above-noted needs associated with, etc.”, Col. 7lines 34-37, “For example, the wind tunnel 136, etc.”)];
init and tfin 3D clouds of dots corresponding to the spatial positions of various points positioned at different locations of the object or the person” as [Stonner et al. (Col. 11 lines 42-51, “The computer system 66, etc.”)]; 
“determining 3D models as a function of time, for each moment between tinit and tfin, from dots of the clouds of dots acquired at each moment between the moments tinit and tfin,” as [Stonner et al. (Col. 16 lines 4-12, “As is known in the art, the point cloud, etc.”, Col. 16 lines 51-60, “The monitoring system 10provides, etc.”)];
“simulating, by way of a digital model, the movement of the solids described by the clouds of dots corresponding to the object or to the person in a fluid, for each moment between the moments tinit and tfin,” as [Stonner et al. (Col. 18 line 49 – Col. 19 lines 1-42, “Referring to Fig. 13, the monitoring, etc.”, Figs. 13 and 14)];
While Stonner et al. teaches calculating the aerodynamic resistance force, Stonner et al. does not explicitly disclose “calculating the average of the aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin, said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D”
Ros et al. discloses “calculating the average of the aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin, said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D” as [Ros et al. (Abstract, Pg. 19991, left col, 1st paragraph, “To test this hypothesis, etc.”)] Examiner’s interpretation: High-speed videography was used to obtain 3D positions of body markers of pigeons performing low speed 90 degree level turns within a netted square-corner corridor.  Net aerodynamic force averaged init and tfin from said digital simulation of the movement of the solids;
Stonner et al. and Ros et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. of having a monitoring system to test articles in fluid tunnels by incorporating calculating the average of the aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin, said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D as taught by Ros et al. for the purpose of determining how birds coordinate aerodynamic force production relative to changes in body orientation.
The motivation for doing so would have been because Ros et al. teaches that by analyzing why animals change their body orientations, the ability to determine the aerodynamic forces relative to the upstroke of a bird (Ros et al. (Abstract).
While the combination of Stonner et al. and Ros et al. teaches simulating, by way of a digital model, the movement of the solids described by the clouds of dots corresponding to the object or to the person in a fluid, for each moment between the moments tinit and tfin, Stonner et al. and Ros et al. do not explicitly disclose “said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D”
st paragraph, “The cyclists performed five, etc.”, Pg. 279, left col. 1st – 2nd paragraph, “Aerodynamic drag was measured in a subsonic wind tunnel, etc.”, Pg. 279, right col., last paragraph, “The cyclists positions were analysed, etc.”)] Examiner’s interpretation: The examiner notes that the phrase vector D is not defined within the claim.  With looking at page 10 of the specification regarding the phrase vector D, the examiner considers the power that cyclists generates to be vector D, since the power is what is required to overcome the aerodynamic drag;
Stonner et al., Ros et al. and Garcia-Lopez et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force on an object or person.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. and Ros et al. of simulating, by way of a digital model, the movement of the solids described by the clouds of dots corresponding to the object or to the person in a fluid, for each moment between the moments tinit and tfin by incorporating said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D as taught by Garcia-Lopez et al. for the purpose of measuring the aerodynamic drag in professional cyclist.
The motivation for doing so would have been because Garcia-Lopez et al. teaches that measuring the aerodynamic drag in professional cyclist, the ability to analyze the aerodynamic 
While the combination of Stonner et al., Ros et al. and Garcia-Lopez et al. teaches determining the aerodynamic resistance of an object or a person having its own movement, Stonner et al., Ros et al. and Garcia-Lopez et al. do not explicitly disclose “determining the aerodynamic resistance of an object or a person located outside a wind tunnel”
Mertol et al. discloses “determining the aerodynamic resistance of an object or a person located outside a wind tunnel” as [Mertol et al. (paragraph [0007], paragraph [0019])];
Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force on an object or person.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al., Ros et al. and Garcia-Lopez et al. of determining the aerodynamic resistance of an object or a person having its own movement by incorporating determining the aerodynamic resistance of an object or a person located outside a wind tunnel as taught by Mertol et al. for the purpose of producing aerodynamic resistance on an aircraft.
The motivation for doing so would have been because Mertol et al. teaches that providing an apparatus for producing aerodynamic resistance on an aircraft, the ability to not reduce the lift, which causes less noise and does not exert an additional moment on the aircraft can be accomplished (Metrol et al. (paragraph [0006] – [0007]).

With respect to claim 5, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. discloses the method of any one of claim 1 above, and Garcia-Lopez et al. st paragraph, “It has been reported that the aerodynamic, etc.”, Pg. 278, left col., Experimental design, 1st paragraph, “The cyclists performed five, etc.”)] Examiner’s interpretation: The examiner considers the power that cyclists generates to be vector D, since the power is what is required to overcome the aerodynamic drag;
“determining the vector D as a function of C, Vx, Vy and Vz, with C the speed of the object or person considering that the movement of the object or person is done along the axis i, Vx the windspeed along the axis i, Vy the speed of the wind along the axis j and Vz the speed of the wind along the axis k” as [Garcia-Lopez et al. (Pg. 277, Introduction, 1st paragraph, “It has been reported that the aerodynamic, etc.”, Pg. 278, left col., Experimental design, 1st paragraph, “The cyclists performed five, etc.”)] Examiner’s interpretation:  The power that the cyclist generates to where there will be movement, takes into consideration, the speed that is generated by the cyclist and the wind speed;
“determining a probability law joined to the variables C, Vx, Vy and Vz, said variables being considered non-independent random variables, corresponding to the density P(C,Vx,Vy,Vz).” as [Garcia-Lopez et al. (Pg 279, right col., 2nd – 3rd paragraph, “The variables derived from aerodynamic, etc.”)];

With respect to claim 12, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. discloses the method any one of claim 5 above, and Ros et al. further st paragraph, “To test this hypothesis, etc.”, Pg. 19993, right col. Discussion, 3rd paragraph, “Net Aerodynamic force magnitude (|F|) varied consistently, etc.”)] Examiner’s interpretation: The body rotations of the pigeons were quantified relative to the redirection of the aerodynamic force averaged over successive downstrokes.

With respect to claim 13, Stonner et al. discloses “A system for determining the aerodynamic resistance of an object or a person having its own movement” as [Stonner et al. (Abstract, Col. 3 lines 17-30, “The above-noted needs associated with, etc.”, Col. 7lines 34-37, “For example, the wind tunnel 136, etc.”)];
“means for acquiring, between two moments tinit and tfin 3D clouds of dots corresponding to the spatial position of various points positioned at different locations of the object or the person” as [Stonner et al. (Col. 11 lines 42-51, “The computer system 66, etc.”)]; 
“means for determining 3D models as a function of time, for each moment between tinit and tfin, from dots of the clouds of dots acquired at each moment between tinit and tfin,” as [Stonner et al. (Col. 16 lines 4-12, “As is known in the art, the point cloud, etc.”, Col. 16 lines 51-60, “The monitoring system 10provides, etc.”)];
“means for simulating, by way of a digital simulation, the movement of the solids formed by the clouds of dots corresponding to the object or to the a person in a fluid, for each moment between the moments tinit and tfin,” as [Stonner et al. (Col. 18 line 49 – Col. 19 lines 1-42, “Referring to Fig. 13, the monitoring, etc.”, Figs. 13 and 14)];
init and tfin, said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D”
Ros et al. discloses “means for calculating the average of the aerodynamic resistance forces exerted on the moving object or person between the moments tinit and tfin, said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D” as [Ros et al. (Abstract, Pg. 19991, left col, 1st paragraph, “To test this hypothesis, etc.”)] Examiner’s interpretation: High-speed videography was used to obtain 3D positions of body markers of pigeons performing low speed 90 degree level turns within a netted square-corner corridor.  Net aerodynamic force averaged over the downstrokes was maintained in a fixed direction relative to the body throughout the turn of the pigeon.  This demonstrates that the average aerodynamic resistance forces exerted on the object was calculated between the moments tinit and tfin from said digital simulation of the movement of the solids;
Stonner et al. and Ros et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. of having a monitoring system to test articles in fluid tunnels by incorporating means for calculating the average of the aerodynamic resistance forces exerted on the moving object or person between the moments tinit and tfin, said digital simulation being at least partially parameterized by a direction and a 
The motivation for doing so would have been because Ros et al. teaches that by analyzing why animals change their body orientations, the ability to determine the aerodynamic forces relative to the upstroke of a bird (Ros et al. (Abstract).
While the combination of Stonner et al. and Ros et al. teaches simulating, by way of a digital model, the movement of the solids described by the clouds of dots corresponding to the object or to the person in a fluid, for each moment between the moments tinit and tfin, Stonner et al. and Ros et al. do not explicitly disclose “said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D”
Garcia-Lopez et al. discloses “said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D” as [Garcia-Lopez et al. (Pg. 278, left col., Experimental design, 1st paragraph, “The cyclists performed five, etc.”, Pg. 279, left col. 1st – 2nd paragraph, “Aerodynamic drag was measured in a subsonic wind tunnel, etc.”, Pg. 279, right col., last paragraph, “The cyclists positions were analysed, etc.”)] Examiner’s interpretation: The examiner notes that the phrase vector D is not defined within the claim.  With looking at page 10 of the specification regarding the phrase vector D, the examiner considers the power that cyclists generates to be vector D, since the power is what is required to overcome the aerodynamic drag;

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. and Ros et al. of simulating, by way of a digital model, the movement of the solids described by the clouds of dots corresponding to the object or to the person in a fluid, for each moment between the moments tinit and tfin by incorporating said digital simulation being at least partially parameterized by a direction and a displacement speed of the fluid relative to the object or the person which are represented by a vector D as taught by Garcia-Lopez et al. for the purpose of measuring the aerodynamic drag in professional cyclist.
The motivation for doing so would have been because Garcia-Lopez et al. teaches that measuring the aerodynamic drag in professional cyclist, the ability to analyze the aerodynamic drag at a pace of a race can be accomplished (Garcia-Lopez et al. (Conclusions, “We have obtained reference values of aerodynamic, etc.”).
While the combination of Stonner et al., Ros et al. and Garcia-Lopez et al. teaches determining the aerodynamic resistance of an object or a person having its own movement, Stonner et al., Ros et al. and Garcia-Lopez et al. do not explicitly disclose “determining the aerodynamic resistance of an object or a person located outside a wind tunnel”
Mertol et al. discloses “determining the aerodynamic resistance of an object or a person located outside a wind tunnel” as [Mertol et al. (paragraph [0007], paragraph [0019])];
Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force on an object or person.

The motivation for doing so would have been because Mertol et al. teaches that providing an apparatus for producing aerodynamic resistance on an aircraft, the ability to not reduce the lift, which causes less noise and does not exert an additional moment on the aircraft can be accomplished (Metrol et al. (paragraph [0006] – [0007]).

With respect to claim 17, the claim recites the same substantive limitations as claim 5 above and is rejected using the same teachings.

With respect to claim 24, the claim recite the same substantive limitations as claim 12 above and are rejected using the same teachings.

With respect to claim 25, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches the method of claim 1 above, and Garcia-Lopez et al. further discloses “determination of the aerodynamic resistance of a cyclist having his own pedaling movement on a bicycle.” as [Garcia-Lopez et al. (Pg. 278, left col., Experimental design, 1st paragraph, “The cyclists performed five, etc.”, Pg. 280, Results, 1st paragraph, “Table I shows that the drag, etc.”, Table 1)] Examiner’s interpretation: The examiner considers positions 2-5 

14.	Claims 8-11 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18), online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al., online reference Reference values and improvement of aerodynamic drag in professional cyclists, written by Garcia-Lopez et al., Mertol et al. (U.S. PGpub 2010/0001131) in view of online reference Aerodynamic study of different cyclist positions: CFD analysis and full-scale wind tunnel tests, written by Defraeye et al. (from IDS dated 1/9/18).

With respect to claim 8, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. discloses the method any one of claim 5 above.
While the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches calculating the average aerodynamic resistnce forces exerted on an object or person between the moments tinit and tfin, Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. do not explicitly disclose “wherein the average of the aerodynamic resistance forces is calculated while considering that the flow of the fluid is parallel to the horizontal plane, i.e., the component Vx is zero”
Defraeye et al. discloses “wherein the average of the aerodynamic resistance forces is calculated while considering that the flow of the fluid is parallel to the horizontal plane, i.e., the component Vx is zero.” as [Defraeye et al (Pg. 1263, sec. 3.1, 2nd paragraph, “Measurements were carried out at, etc.”)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. of calculating the average aerodynamic resistance forces exerted on an object or person by incorporating wherein the average of the aerodynamic resistance forces is calculated while considering that the flow of the fluid is parallel to the horizontal plane, i.e., the component Vx is zero as taught by Defraeye et al. for the purpose of studying different aerodynamic cyclist positons.
The motivation for doing so would have been because Defraeye et al. teaches that by studying different aerodynamic cyclist positons, detailed flow field information is obtained, which allows more insight in the causes of drag force and provides better guidance for position improvements (Defraeye et al. (Abstract).

With respect to claim 9, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. discloses the method any one of claim 5 above.
While the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches calculating the average aerodynamic resistnce forces exerted on an object or person between the moments tinit and tfin, Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. do not explicitly disclose “wherein the average of the aerodynamic resistance forces is calculated while considering that the strength of the wind V does not depend on its direction”
nd paragraph, “Measurements were carried out at, etc.”, Table 1)];
Stonner et al., Ros et al., Garcia-Lopez et al., Mertol et al. and Defraeye et al. are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. of calculating the average aerodynamic resistance forces exerted on an object or person by incorporating wherein the average of the aerodynamic resistance forces is calculated while considering that the strength of the wind V does not depend on its direction as taught by Defraeye et al. for the purpose of studying different aerodynamic cyclist positons.
The motivation for doing so would have been because Defraeye et al. teaches that by studying different aerodynamic cyclist positons, detailed flow field information is obtained, which allows more insight in the causes of drag force and provides better guidance for position improvements (Defraeye et al. (Abstract).

With respect to claim 10, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. discloses the method any one of claim 5 above.
While the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches calculating the average aerodynamic resistnce forces exerted on an object or person between the moments tinit and tfin, Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. 
Defraeye et al. discloses “wherein the average of the aerodynamic resistance forces is calculated while considering that the speed of the object or person with its own movement does not depend on the strength V of the wind or its direction.” as [Defraeye et al (Pg. 1263, sec. 3.1, 1st – 2nd paragraph, “The experiments were carried out in a, etc.”)];
Stonner et al., Ros et al., Garcia-Lopez et al., Mertol et al. and Defraeye et al. are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. of calculating the average aerodynamic resistance forces exerted on an object or person by incorporating wherein the average of the aerodynamic resistance forces is calculated while considering that the speed of the object or person with its own movement does not depend on the strength V of the wind or its direction as taught by Defraeye et al. for the purpose of studying different aerodynamic cyclist positons.
The motivation for doing so would have been because Defraeye et al. teaches that by studying different aerodynamic cyclist positons, detailed flow field information is obtained, which allows more insight in the causes of drag force and provides better guidance for position improvements (Defraeye et al. (Abstract).

With respect to claim 11, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. discloses the method any one of claim 5 above.
While the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches calculating the average aerodynamic resistnce forces exerted on an object or person between the moments tinit and tfin, Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. do not explicitly disclose “wherein the average of the aerodynamic resistance forces is calculated while considering that the specific movement of the object or the person is symmetrical relative to the axis defined by i”
Defraeye et al. discloses “wherein the average of the aerodynamic resistance forces is calculated while considering that the specific movement of the object or the person is symmetrical relative to the axis defined by i.” as [Defraeye et al (Pg. 1263, sec. 3.1, 1st – 2nd paragraph, “The experiments were carried out in a, etc.”)];
Stonner et al., Ros et al., Garcia-Lopez et al., Mertol et al. and Defraeye et al. are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. of calculating the average aerodynamic resistance forces exerted on an object or person by incorporating wherein the average of the aerodynamic resistance forces is calculated while considering that the specific movement of the object or the person is symmetrical relative to the axis defined by i as taught by Defraeye et al. for the purpose of studying different aerodynamic cyclist positons.


With respect to claims 20-23, the claims recite the same substantive limitations as claims 8-11 above and are rejected using the same teachings.

14.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18) in view of online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al., online reference Reference values and improvement of aerodynamic drag in professional cyclists, written by Garcia-Lopez et al., Mertol et al. (U.S. PGpub 2010/0001131) in view of online reference A simple projection moire system to measure displacement of aircraft structures, written by Galietti et al.

With respect to claim 2, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches the method of claim 1 above.
While the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches having positional data of a plurality of points to form a point cloud, Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. do not explicitly disclose “- projecting a pattern, such as a moire on the object or person, acquiring several images of the project a pattern between the init and tfin, calculating by triangulation and recording the position of dots belonging to the pattern, between moments tinit and tfin.”
Galietti et al. discloses “- projecting a pattern, such as a moire on the object or person” as [Galietti et al. (Pg. 479, sec. 2.1 Basics of the projection moire technique, 1st paragraph, “Figure 1 illustrates, etc.”)];
“acquiring several images of the project a pattern between the moments timt and tfin,” as [Galietti et al. (Pg. 479, sec. 2.1 Basics of the projection moire technique, 1st paragraph, “Figure 1 illustrates, etc.”)];
“calculating by triangulation and recording the position of dots belonging to the pattern, between moments tinit and tfin.” as [Galietti et al. (Pg. 479, sec. 2.1 Basics of the projection moire technique, 1st paragraph, “Figure 1 illustrates, etc.”, Pg. 480, left col., #3 Moire fringes form after superimposition, etc.”)];
Stonner et al., Ros et al., Garcia-Lopez et al., Mertol et al.  and Galietti et al. are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. of having a monitoring system to test articles in fluid tunnels by incorporating projecting a pattern, such as a moire on the object or person, acquiring several images of the project a pattern between the moments tinit and tfin, calculating by triangulation and recording the position of dots belonging to the pattern, between moments tinit and tfin as taught by Galietti et al. for the purpose of measuring the displacements of large cale aeronautical components.


With respect to claim 14, the claim recites the same substantive limitations as claim 2 above and is rejected using the same teachings.

15.	Claims 3-4, 6, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18), online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al., online reference Reference values and improvement of aerodynamic drag in professional cyclists, written by Garcia-Lopez et al., Mertol et al. (U.S. PGpub 2010/0001131)  in view of Rueger (U.S. PGPub 2007/0095135) (from IDS dated 1/9/18).

With respect to claim 3, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches the method of claim 1 above, and Stonner et al. further discloses “determining a mesh from the data relative to the recorded and processed sets of clouds of dots.” as [Stonner et al. (Col. 16 lines 44-48, “The wireframe model 56 may be displayed, etc.”)];
While the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches having positional data of a plurality of points to form a point cloud, Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. do not explicitly disclose “characterized in that the step for determining 3D models as a function of time from dots of the clouds of dots acquired at each init and tfin consists of at least the following steps: applying at least one preprocessing operation of the data relative to the recorded sets of clouds of dots”
Rueger discloses “characterized in that the step for determining 3D models as a function of time from dots of the clouds of dots acquired at each moment between the moments timt and tfin consists of at least the following steps: applying at least one preprocessing operation of the data relative to the recorded sets of clouds of dots” as [Rueger (paragraph [0026])];
Stonner et al., Ros et al., Garcia-Lopez et al., Mertol et al. and Rueger are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. of having a monitoring system to test articles in fluid tunnels by incorporating characterized in that the step for determining 3D models as a function of time from dots of the clouds of dots acquired at each moment between the moments tinit and tfin consists of at least the following steps: applying at least one preprocessing operation of the data relative to the recorded sets of clouds of dots as taught by Rueger for the purpose of determining drag characteristics of an aircraft.
The motivation for doing so would have been because Rueger teaches that determining drag characteristics of an aircraft, the ability to determine an objects orientation when the object is being accelerated can be accomplished (Rueger (paragraph [0010] –[0011]).

With respect to claim 4, the combination of Stonner et al., Ros et al., Garcia-Lopez et al., Mertol et al. and Rueger discloses the method of claim 3 above, and Rueger further discloses “characterized in that said step for preprocessing of the data relative to the recorded sets of dots Examiner’s interpretation: The Examiner notes that the claim language does not state how the noise is being filtered.  The examiner considers the vibrations that cancel the noise out to be the filtering of noise, since the noise is being removed where there is a smooth readout of the orientation change; 

With respect to claim 6, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. discloses the method of claim 1 above, and Ros et al. further discloses “characterized in that said average of the aerodynamic resistance forces is determined by calculating the quadruple integral of the product of the density P(C,Vx,Vy,Vz) and the aerodynamic resistance forces exerted on the object or the person F(D(C,Vx,Vy,Vz)).” as [Ros et al. (Abstract, Pg. 19991, left col, 1st paragraph, “To test this hypothesis, etc.”)];

With respect to claims 15-16, the claims recite the same substantive limitations as claims 3-4 above and are rejected using the same teachings.

With respect to claim 18, the claim recites the same substantive limitations as claim 6 above and is rejected using the same teachings.

16.	Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18), online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al., online reference Reference values and improvement of aerodynamic drag in professional .

With respect to claim 7, the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. discloses the method of claim 6 above.
While the combination of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. teaches calculating the average aerodynamic resistance forces exerted on an object or person, Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. do not explicitly disclose “characterized in that the aerodynamic resistance forces F(D(C,Vx,Vy,Vz)) are determined by digital simulation using the Navier-Stokes equations and/or the Reynolds-Averaged Navier-Stokes (RANS) equations, and preferably the so-called SST (Shear-Stress Transport) model.”
Defraeye et al. discloses “characterized in that the aerodynamic resistance forces F(D(C,Vx,Vy,Vz)) are determined by digital simulation using the Navier-Stokes equations and/or the Reynolds-Averaged Navier-Stokes (RANS) equations, and preferably the so-called SST (Shear-Stress Transport) model.” as [Defraeye et al.(Abstract, Pg. 1266, left col. last paragraph, “In Figs. 5 and 6, the Cp coefficients, etc.”, Figs. 5 and 6)];
Stonner et al., Ros et al., Garcia-Lopez et al., Mertol et al. and Defraeye et al. are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al., Ros et al., Garcia-Lopez et al. and Mertol et al. of calculating the average aerodynamic resistance forces exerted on an object or 
The motivation for doing so would have been because Defraeye et al. teaches that by studying different aerodynamic cyclist positons, detailed flow field information is obtained, which allows more insight in the causes of drag force and provides better guidance for position improvements (Defraeye et al. (Abstract).

With respect to claims 19, the claim recite the same substantive limitations as claim 7 above and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147